Citation Nr: 1229559	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  07-05 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss, and if so whether the claim may be allowed.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left eye disorder, to include as secondary to service-connected right eye postoperative complete iridectomy, with light perception only, and service-connected type II diabetes mellitus, and if so whether the claim may be allowed.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1969 to February 1972. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In September 2009, the Veteran testified at a Decision Review Officer, a transcript of which has been associated with his claims file.

In June 2005 rating decision, the RO denied the reopening of the claims of entitlement to service connection for bilateral hearing loss and a left eye disorder.  In a January 2007 statement of the case, the RO reopened the claims and denied them on the merits.  As the Board cannot ignore jurisdictional matters, the Board must first determine whether these claims can be reopened.  Only then may it review the merits of the appeal.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The April 2012 supplemental statement of the case reflects that the RO considered the left-eye-disorder claim as secondary to the service-connected type II diabetes mellitus.  Also, previous supplemental statements of the case and the January 2007 statement of the case reveal that the RO has considered this claim on a direct service connection basis.  Therefore, the issues are as stated on the title page.

The Board is reopening the issue of entitlement to service connection for a left eye disorder.  The issue of entitlement to service connection for a left eye disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 1997 rating decision, the RO denied the reopening of a claim of entitlement to service connection for bilateral hearing loss on the basis that there was no evidence that the Veteran had a current hearing loss or acoustic trauma during service.  In the absence of a perfected appeal, that decision is final.

2.  The evidence submitted since the November 1997 rating decision, by itself, or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a bilateral hearing loss, and raises a reasonable possibility of substantiating the claim.

3.  The preponderance of competent and credible evidence shows that there is no nexus between any current hearing loss in either ear and service.

4.  In a March 1999 rating decision, the RO denied the reopening of a claim of entitlement to service connection for a left eye disorder, to include as secondary to the service-connected right eye disorder on the basis that there was no evidence that the left eye disorder was incurred in service or that it is related to the right eye disorder.  In the absence of a perfected appeal, that decision is final.

5.  The evidence submitted since the March 1999 rating decision, by itself, or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a left eye disorder, and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the claim for service connection for bilateral hearing loss has been submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  Bilateral hearing loss was not incurred in or aggravated by service, nor may a sensorineural hearing loss be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

3.  New and material evidence sufficient to reopen the claim for service connection for a left eye disorder has been submitted.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in February 2005 and April 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  These correspondence provided him notice of the basis for the 1997 denial and told the appellant that he needed to submit new and material evidence that related to that basis.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the March 2006 correspondence, VA notified the appellant of how it determines the disability rating and effective date.  The claim was most recently readjudicated in April 2012. 

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claim being adjudicated to the extent possible, and, as warranted by law, afforded a VA examination. 

The RO obtained service and VA treatment records as well as Social Security Administration records and afforded the appellant VA examinations, including one with a medical opinion.  The Veteran submitted private treatment records and a private doctor statement.

The RO has obtained or reviewed records from the Virtual VA e-folder from the Louisville VA Medical Center and its associated community based outpatient clinic in New Albany, Indiana for the periods from June 2005 to July 2007 and from May 2008 to April 2012.  The Board is remanding the left eye claim in part to obtain additional records from those facilities.  The Veteran has received regular eye examinations for treatment purposes from those facilities.  The appellant has not alleged that he was routinely treated for his hearing loss at those facilities during the time periods of which treatment records have not been associated with the claims file or reviewed by the RO.  More importantly, the claimant has not alleged that there are any missing VA treatment records that contain medical nexus evidence linking any current hearing loss to in-service noise exposure.  Therefore, a remand to obtain additional VA treatment records is unnecessary.

The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  To the extent both claims are reopened, there is no need for further development or notice.

Governing law and regulations

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2011). 
If a claim has been previously denied and that decision is final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.
 
VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).
 
New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.   Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.
 
Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
Certain chronic disabilities, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing service connection is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a disorder when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Analysis--hearing loss

VA denied the Veteran's claim of entitlement for service connection for bilateral hearing loss in November 1997.  The evidence of record at that time was service treatment records and a November 1991 VA examination report.  The service treatment records, which included three audiograms, and the November 1991 VA examination report revealed no hearing loss disability pursuant to 38 C.F.R. § 3.385.  VA provided the claimant with his appellate rights.  He did not file a timely notice of disagreement.  Hence, the rating decision is final.  38 U.S.C.A. § 7105.

For evidence to be new and material, it must establish that that the Veteran currently has or has had current hearing loss since he filed his claim in December 2004 or had acoustic trauma in service.  Since the November 1997 rating decision, the evidence associated with the claims file includes service personnel records, a December 2005 private audiogram, and a December 2006 VA examination report.  The appellant's service personnel records show that he served as a tractor operator and as a crawler tractor operator.  The December 2005 private audiogram shows a hearing loss disability pursuant to 38 C.F.R. § 3.385.  The December 2006 VA examination report reveals the appellant's reporting of in-service acoustic trauma, which the RO found credible since VA granted entitlement to service connection for tinnitus based on medical nexus evidence linking tinnitus to the reported in-service noise exposure.  

The service personnel records, the December 2005 private audiogram, and a December 2006 VA examination report relate to an unestablished facts necessary to substantiate his claims, which is evidence of a current hearing loss and in-service acoustic trauma.  Thus, the evidence is considered new and material, and the claim is reopened.

The Board has reopened the Veteran's claim.  Given that the RO had reopened the claim in the January 2007statement of the case, the appellant is not prejudiced by the Board's consideration of this claim on the merits.  Bernard v. Brown, 4 Vet. App. 384 (1993).

There is conflicting evidence on whether the Veteran has had a bilateral hearing loss pursuant to 38 C.F.R. § 3.385 since he filed his claim in December 2004.  On the one hand, the December 2005 private audiogram shows a bilateral hearing loss disability pursuant to 38 C.F.R. § 3.385 and an April 2009 VA examination report reveals a right ear hearing loss disability pursuant to 38 C.F.R. § 3.385.  On the other hand, December 2006 and April 2012 VA examination reports reflect no bilateral hearing loss disability pursuant to 38 C.F.R. § 3.385 and the April 2009 VA examination report reveals no left ear hearing loss disability pursuant to 38 C.F.R. § 3.385.  Resolving all doubt in the Veteran's favor, the Board finds the evidence is in equipoise as to whether he has had a bilateral hearing loss pursuant to 38 C.F.R. § 3.385 since he filed his claim in December 2004.

The Veteran served on active duty as a tractor operator and a crawler tractor operator and claims in-service noise exposure from such duty.  The Board will concede that the appellant had in-service noise exposure.

The Board has reviewed the VA and private treatment records, the January 2006 statement of Dr. Akin, and the VA examination reports.  These records do not include any opinion linking bilateral hearing loss to service.  These records also do not reveal any competent evidence of a hearing loss disability pursuant to 38 C.F.R. § 3.385 during service, or a compensably disabling sensorineural hearing loss within a year of the Veteran's separation from active duty.  While Dr. Akin opined in his January 2006 statement that the Veteran's tinnitus was related to in-service exposure to loud noises, he did not indicate that the bilateral hearing loss was related to such noise exposure.  The April 2012 VA examiner opined that it is not at least as likely as not that the claimant's hearing loss is caused by or the result of an event in military service.  The April 2012 VA examiner noted that although a mild hearing loss was noted at 500 and 1000 Hertz in the left ear on the December 1971 separation examination, his hearing thresholds at 500 to 4000 Hertz were otherwise within normal limits.  The April 2012 examiner added that the hearing thresholds have been within normal limits at the December 2006 and April 2012 VA examinations.

As for continuity of symptomatology, the Veteran has not claimed that he has had hearing loss symptomatology since active service.  At the September 2009 hearing, he testified that his tinnitus started in service but that he could not remember the exact date when his hearing loss began.  Hearing transcript, page 4.  Therefore, continuity of symptomatology is not shown.

The only other evidence supporting the Veteran's claim is his own assertion that his bilateral hearing loss is related to in-service noise exposure.  A sensorineural hearing loss is a disorder for which lay evidence of etiology is not competent nexus evidence.  Jandreau v. Nicholson, 492 F.3d at 1376-77  As a lay person untrained in the field of medicine, the appellant's assertion does not constitute competent medical evidence and lacks probative value.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").

There is competent evidence that the Veteran has bilateral hearing loss; however, without competent and credible evidence linking the bilateral hearing loss to service the benefit sought on appeal cannot be granted.  The claim is denied.  

In reaching this decision the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis-Left eye disorder

In March 1999, the RO denied the reopening of a claim of entitlement to service connection for a left eye disorder, to include as secondary to the service-connected right eye disorder, on the basis that there was no evidence that the Veteran had a left eye disorder that was incurred in service or was related to the right eye disorder.  The evidence of record consisted of the Veteran's service, VA, and private treatment records.  These records show that the appellant did not have a left eye disorder that a disease or injury within the meaning of the applicable legislation.

For evidence to be new and material, it must establish that that the Veteran currently has or has had a left eye disorder that is a disease or injury within the meaning of the applicable legislation since he filed his claim in December 2004 that was incurred in service or that it is related to the right eye disorder.  Since the March 1999 rating decision, the evidence associated with the claims file includes a January 2006 treatment record from Dr. Dankovich showing that the appellant has an early cataract in his left eye and a February 2006 statement from that doctor opining that his decreased vision in the left eye was due being blind in the right eye.

Dr. Dankovich's record and statement relate to an unestablished fact necessary to substantiate his claim, which is evidence of a left eye disorder that is a disease or injury within the meaning of the applicable legislation since he filed his claim in December 2004 that is related to the right eye disorder.  Thus, the evidence is considered new and material, and the claim is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.

Entitlement to service connection for bilateral hearing loss is denied.

New and material evidence having been received, the claim of entitlement to service connection for a left eye disorder, to include as secondary to service-connected right eye postoperative complete iridectomy, with light perception only and service-connected type II diabetes mellitus, is reopened.


REMAND

The Board finds that additional development of evidence is required prior to resolution of the claim of entitlement to service connection for a left eye disorder.  

In light of the evidence of a left eye cataract and the February 2006 statement from Dr. Dankovick, another VA examination is necessary.

The Veteran has received treatment from the Louisville VA Medical Center and its associated community based outpatient clinic in New Albany, Indiana.  The RO has obtained or reviewed records from the Virtual VA e-folder from those facilities for the periods from June 2005 to July 2007 and from May 2008 to April 2012.  The RO should obtain or associate records from those facilities from the period from December 2004 to June 2005, from August 2007 to May 2008, and from April 2012 to the present.  The Veteran has also been treated by Drs. Black and Dankovich, who work together at Eye Associates.  Dr. Black last submitted records from their office in February 2005.  The RO/AMC should obtain all additional records from Eye Associates since February 2005.  

Finally, the Veteran was last asked to identify treatment in February 2007.  The RO/AMC should ask the appellant to identify all treatment since February 2007.


Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must ask the Veteran to identify all treatment for his eye disorders since February 2007.  The RO/AMC must attempt to obtain any identified records and all records from Drs. Black and Dankovich of Eye Associates since February 2005.  Regardless of the appellant's response, the RO/AMC must obtain or otherwise associate all records from the Louisville VA Medical Center and its associated community based outpatient clinic in New Albany, Indiana from December 2004 to June 2005, from August 2007 to May 2008, and from April 2012 to the present.  The AMC should associate any obtained records with the Veteran's claim folder.

2.  Thereafter, the Veteran must be afforded a VA eye examination to determine the nature and extent of any left eye disorder.  The claims folder is to be made available to the examiner to review.  The examiner should indicate whether the Veteran has a left eye cataract or residual thereof and if so opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the a left eye cataract or residual thereof was caused or aggravated (permanently made worse) by the service-connected right eye postoperative complete iridectomy, with light perception only, or the service-connected type II diabetes mellitus.  If the examiner does not diagnose a left eye cataract or residual thereof, then the examiner should comment on the validity of the diagnosis of a left eye cataract made by Dr. Dankovick, a private physician, in a January 2006 treatment record.  For any other left eye disorder other than a refractive error, the examiner should also opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the disorder was caused or aggravated by the service-connected right eye postoperative complete iridectomy, with light perception only, or the service-connected type II diabetes mellitus.  A complete rationale for any opinion offered must be provided.

3.  After the development requested, the RO/AMC should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once

4.  Thereafter, the RO/AMC must readjudicate the remaining issue on appeal.  If the benefit is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


